Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-11, 14, 16, 18-24 are rejected under 103 Rejections.
Claims 2, 3, 12, 13, 15 and 17 are canceled claims.

Remarks
Applicant’s arguments, filed (02/09/2022), with respect to pending claims 1-24 have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection with new interpretation of the references as presented below. 
New grounds of rejection are made in view of newly found prior art Fujisawa (US Pub.2010/0206063), ElGamal (US Pub.20200284145), Martinez (Pat.7394257) and Jeffryes (WO 2018/142173).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 6, 9, 11, 14, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub.2015/0167392) in view of Fujisawa (US Pub.2010/0206063) and further in view of Ramshaw (Pat.8788210).

Regarding Claim 1, Sugiura disclose a method comprising: disposing a rotary steerable system (RSS) into a borehole (para [0018], where rotary steerable system (RSS) 32 The RSS 32 may be the lowest component of the BHA 28 connected to the drill bit 30 and may include a control section having, for example, one or more sensors), wherein the rotary steerable system comprises:
     one or more sensors configured to take one or more measurements (para [0018], where RSS 32 may be the lowest component of the BHA 28 connected to the drill bit 30 and may include a control section having, for example, one or more sensors; para [0020], where the RSS control section may include one or more sensors for sensing downhole characteristics of the BHA 28; a plurality of sensors including an accelerometer sensor, such as a tri-axial accelerometer sensor, and a magnetometer sensor, a gyro sensor); and
    creating one or more event flags based at least in part on a location of the RSS in a formation, wherein the one or more event flags and are created by an information handling system disposed on a bottom hole assembly (para [0027], determined drilling state may be a first drilling state or a second drilling state. The first drilling state may be indicative of active drilling... second drilling state may be indicative of non- drilling, in which the drill bit is not contacting the earthen material in a downstream direction); and


        inputting the input into the algorithm to calculate tool position (para [003], directional drilling is the process of directing the downhole tool in a wellbore being drilled along a defined trajectory to a predetermined target. Trajectory control during drilling is the process of keeping the wellbore contained within some prescribed limits based on the measurement of the inclination and direction (azimuth) of the drill string at various formation depths utilizing various sensors).
Sugiura does not explicitly disclose tool position, but Sugiura discloses a trajectory control drilling process based on the measurement of the inclination and direction of the drill string, therefore it would have been obvious to calculate position of the tool in order to define a directional trajectory including a tool position based on inclination and directional data.
Sugiura does not disclose that event flags represent a degradation of the one or more measurements based on environmental conditions or mechanical factors; and
removing the degradation of the one or more measurements to produce an input.
Fujisawa discloses removing the degradation of one or more measurements to produce an input (Abstract, discloses using a plurality of differently configured sensors to measure some fluid property in a borehole and further para [0015], where if a sensor is inoperable or performs poorly under a particular downhole condition (e.g., an elevated viscosity), the weighting value that corresponds to that sensor will be relatively lower than another sensor (e.g., zero) that is fully operable under the same downhole condition. The weighting values may then be applied to the measurements obtained via the corresponding sensors to generate weight-corrected measurement for each sensor…the weight-corrected measurements may then be utilized to generate a weighted average value of the measurements obtained by the sensors).  Thus, Fujisawa teaches the basic concept (in a borehole setting) of using multiple measurements from multiple sensors, noting conditions where one measurement or sensor is unreliable (degraded), and then choosing to stop using that unreliable measurement (removing the degradation of the measurement and replacing it with an undegraded, reliable measurement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to remove the degradation of the one or more measurements, as taught by Fujisawa in the Sugiura reference in order to avoid of loss or corruption of measurement data, providing a redundant plurality of sensors so that 
Ramshaw discloses event flags represent a degradation of the one or more measurements based on environmental conditions or mechanical factors (Col. 2, lines 14-16, where measuring one or more properties of the fluid with one or more sensors, determining whether a fault condition exists; Col. 14, line 57 through, col. 15, line 12, where detection of a fault, exception and/or error for a specified number of data frames and/or time.  Example faults, exceptions and/or error conditions include, but are not limited to, a high temperature, a low pressure, a high pressure, a power supply interruption, an out of bounds sensor output, a faulty sensor, an abnormal current, an abnormal voltage, an abnormal component temperature, an abnormal hydraulic pressure, a relative position between moving parts, an internal state of a tool (e.g., state machine), missing and/or absent data, an abnormal motor speed, a large force and/or torque, an excessive level of shock and/or vibration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide event flags to indicate the degradation (unreliability) of the one or more measurements as taught by Ramshaw in the drilling state of Sugiura in view of Fujisawa in order to properly identify and take appropriate actions when conditions exist that would make some of the sensors unreliable.

Regarding Claim 4, Sugiura further discloses sending the one or more event flags from the information handling system to a second information handling system at 

Regarding Claim 6, Sugiura further discloses processing (Fig. 1, para [0018], where data-processing equipment including one or more processors and other components utilized for the control of the RSS 32) the one or more event flags with the information handling system (para [0027], where first drilling state may be indicative of active drilling).

Regarding Claim 9, Sugiura further discloses wherein the information handling system is disposed on the RSS (para [0018], where the BHA 28 may include one or more drill collars, one or more drill collar stabilizers, and a rotary steerable system (RSS) 32).

Regarding Claim 11, Sugiura discloses a system comprising: a rotary steerable system (RSS) (para [0018], where rotary steerable system (RSS) 32 The RSS 32 may be the lowest component of the BHA 28 connected to the drill bit 30 and may include a control section having, for example, one or more sensors) comprising:
      one or more sensors configured to take one or more measurements (para [0018], where RSS 32 may be the lowest component of the BHA 28 connected to the drill bit 30 and may include a control section having, for example, one or more sensors; para 
     create one or more event flags based at least in part on a location of the RSS in a formation (para [0027], where determined drilling state may be a first drilling state or a second drilling state. The first drilling state may be indicative of active drilling... second drilling state may be indicative of non-drilling, in which the drill bit is not contacting the earthen material in a downstream direction); and
      select an algorithm for the tool position calculation based on the one or more event flags (para [0027] -[0029], where determine the drilling state... may be indicative active drilling, e.g., direction away from the surface of the formation...and further: para [0063]- [0079], where determining the drilling state information, a decision may be made whether to include the MeanDeltaATF in the above iteration. For example, if the drilling state is determined to be non-drilling (e.g., back-reaming), the MeanDeltaATF should not be computed, so as to increase accuracy in the trajectory control. Thus, the determination of the drilling state to be non-drilling would result in the removal of the MeanDeltaATF computation in the iteration. Alternatively, the survey back-calculated 
     inputting the input into the algorithm to calculate tool position (para [003], where directional drilling is the process of directing the downhole tool in a wellbore being drilled along a defined trajectory to a predetermined target. Trajectory control during drilling is the process of keeping the wellbore contained within some prescribed limits based on the measurement of the inclination and direction (azimuth) of the drill string at various formation depths utilizing various sensors).
Sugiura does not explicitly disclose tool position, but Sugiura discloses a trajectory control drilling process based on the measurement of the inclination and direction of the drill string, therefore it would have been obvious to calculate position of the tool in order to define a directional trajectory including a tool position based on inclination and directional data.
Sugiura does not disclose that event flags represent a degradation of the one or more measurements based on environmental conditions or mechanical factors; and
removing the degradation of the one or more measurements to produce an input.
Fujisawa discloses removing the degradation of one or more measurements to produce an input (Abstract, discloses using a plurality of differently configured sensors to measure some fluid property in a borehole and further para [0015], where if a sensor is inoperable or performs poorly under a particular downhole condition (e.g., an elevated viscosity), the weighting value that corresponds to that sensor will be relatively lower than another sensor (e.g., zero) that is fully operable under the same downhole condition. The weighting values may then be applied to the measurements obtained via Fujisawa teaches the basic concept (in a borehole setting) of using multiple measurements from multiple sensors, noting conditions where one measurement or sensor is unreliable (degraded), and then choosing to stop using that unreliable measurement (removing the degradation of the measurement and replacing it with an undegraded, reliable measurement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to remove the degradation of the one or more measurements, as taught by Fujisawa in the Sugiura reference in order to avoid of loss or corruption of measurement data, providing a redundant plurality of sensors so that reliable sensor readings can be used when conditions indicate that some of the sensors will be unreliable.
Ramshaw discloses event flags represent a degradation of the one or more measurements based on environmental conditions or mechanical factors (Col. 2, lines 14-16, where measuring one or more properties of the fluid with one or more sensors, determining whether a fault condition exists; Col. 14, line 57 through, col. 15, line 12, where detection of a fault, exception and/or error for a specified number of data frames and/or time.  Example faults, exceptions and/or error conditions include, but are not limited to, a high temperature, a low pressure, a high pressure, a power supply interruption, an out of bounds sensor output, a faulty sensor, an abnormal current, an abnormal voltage, an abnormal component temperature, an abnormal hydraulic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide event flags to indicate the degradation (unreliability) of the one or more measurements as taught by Ramshaw in the drilling state of Sugiura in view of Fujisawa in order to properly identify and take appropriate actions when conditions exist that would make some of the sensors unreliable.

Claim 14 is analyzed and rejected as discussed with respect to claim 4.
Claim 16 is analyzed and rejected as discussed with respect to claim 6.
Claim 18 is analyzed and rejected as discussed with respect to claim 8.

Regarding Claim 19, Sugiura further discloses wherein the one or more sensors are a magnetometer, an accelerometer, or a gyro (para [0020], where a plurality of sensors including an accelerometer sensor, such as a tri-axial accelerometer sensor, and a magnetometer sensor, a gyro sensor).

Regarding Claim 22, Sugiura further discloses wherein the one or more sensors are a magnetometer, an accelerometer, or a gyro (para [0020], where the RSS control section may include a plurality of sensors including an accelerometer sensor, such as a tri-axial accelerometer sensor, and a magnetometer sensor, a gyro sensor).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub.2015/0167392) in view of Fujisawa (US Pub.2010/0206063) and further in view of Ramshaw (Pat.8788210), as applied above and further in view of ElGamal (US Pub.20200284145).

Regarding Claim 5, Sugiura in view of Fujisawa and Ramshaw discloses the method of claim 4, the algorithm for the tool position calculation further comprising the algorithm or the algorithm for the tool position calculation (para [0084], where the determined drilling state related to the current drilling speed (e.g., ROP) may be provided to or calculated in the downhole processor to allow for the adjustment of the gain of the proportional controller used for the Inclination and/or Azimuth Hold Algorithm, e.g., based on the measurements of speed determine the current state, by the processor calculation, the inclination corresponds to the position).
Sugiura does not explicitly disclose selecting the algorithm for the tool position calculation; and personnel manually changing the one or more sensors.
Ramshaw discloses selecting the algorithm for the tool position calculation (Col. 5, lines 26-45, selects sensor outputs and associated precisions based on the telemetry data frame type and sends the selected sensor outputs to the surface computer 160).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide selecting the algorithm, as taught by Ramshaw in the combined system applied above in order to more accurately determine tool position from a reliable sensor using an appropriate algorithm.
ElGamal discloses personnel manually changing the one or more sensors (para [0092], enabling the operator to install, maintain and replace the sensors 322, 324, 326, 328).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to manually change the sensors, as taught by ElGamal in the combined system applied above in order to more efficiently control the working reliability of the tool.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub.2015/0167392) in view of Fujisawa (US Pub.2010/0206063) and further in view of Ramshaw (Pat.8788210), and further in view of Martinez (Pat.7394257).

Regarding Claim 7, Sugiura disclose the method of claim 6, wherein the information handling system at least one flagged sensor from the one or more sensors for measurements  (Claim 6, where one or more sensors is selected) to be used in the algorithm or the algorithm for the tool position calculation (para [0084], where the determined drilling state related to the current drilling speed (e.g., ROP) may be provided to or calculated in the downhole processor to allow for the adjustment of the gain of the proportional controller used for the Inclination and/or Azimuth Hold Algorithm, e.g., based on the measurements of speed determine the current state, by the processor calculation, the inclination corresponds to the position).

Martinez discloses automatically selecting a sensor (Claim 1, where automatically identify a sensor module mounted in the mounting location and to configure the measurement system for acquisition and processing according to the identified sensor module; and wherein the mounting location is recessed on the tool body such that the sensor module faces the wall of the borehole).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide automatically select a sensor, as taught by Martinez in the combined system applied above in order to more accurately determine tool position from a reliable sensor.

Regarding Claim 8, Sugiura disclose the method of claim 7, further comprising sending one or more selections to a second information handling system at surface to be viewed by personnel (para [0037], where the operator may view the actual value provided by the one or more sensors on a graphical user interface, e.g., monitor, at the surface control system 34 and determine the drilling state based on the comparison of the actual value and threshold value).

Claims 10, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub.2015/0167392) in view of Fujisawa (US Pub.2010/0206063) and further in view of Ramshaw (Pat.8788210), and further in view of Jeffryes (WO 2018/142173).

Regarding Claim 10, the combined system applied above discloses the method of claim 1, but does not disclose further comprising preparing a job plan. 
Jeffryes discloses preparing a job plan (para [00101], where the job plan under which the well construction process is operating and/or parameters determined based on inputs through an HMI from an operator on-the-fly. Various algorithms may be used to determine appropriate remedial action to change the identified operation of the well construction process).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide job plan, as taught by Jeffryes in the combined system applied above in order to more effectively determine the tool position without any interruptions.

Claim 20 is analyzed and rejected as discussed with respect to claim 10. 

Regarding Claim 21, the combined system applied above disclose the method of claim 10, but does not disclose the job plan comprises identifying one or more decision trees for algorithms, thresholds, or possible events experienced during drilling operations.
Jeffryes discloses the job plan comprises identifying one or more decision trees for algorithms, thresholds, or possible events experienced during drilling operations (para [00101], where the job plan under which the well construction process is operating and/or parameters determined based on inputs through an HMI from an operator on-
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide job plan, as taught by Jeffryes in the combined system applied above in order to more effectively determine the tool position without any interruptions.

Claim 23 is analyzed and rejected as discussed with respect to claim 21.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub.2015/0167392) in view of Fujisawa (US Pub.2010/0206063), Ramshaw (Pat.8788210), and Jeffryes (WO2018/142173), and further in view of Zalluhoglu (US Pub.20190345771).

Regarding Claim 24, the combined system applied above disclose the system of claim 20, but does not disclose the information handling system is further configured to continuously update the job plan.
Jeffryes discloses the job plan (para [00101], where the job plan under which the well construction process is operating and/or parameters determined based on inputs through an HMI from an operator on-the-fly. Various algorithms may be used to determine appropriate remedial action to change the identified operation of the well construction process).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide job plan, as taught by Jeffryes in the 
Zalluhoglu discloses continuous operations by sliding mode controller 620 results in a continuously changing control input signal 630 corresponding to a continuously converging (or substantially converging) curved path between actual trajectory 650 and predetermined wellbore path 610 (para [0061]).  Therefore it would have been obvious to continuously update a  job plan as taught by Jeffryes and Zalluhoglu in order to provide a continuous drilling process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857